


Exhibit 10.18 Consulting Agreement between Flushing Savings Bank, FSB, Flushing
Financial Corporation and Gerard P. Tully, Sr.

AGREEMENT

          Agreement effective as of December 1, 2008, between Flushing Savings
Bank, FSB, a federal savings bank (the “Bank”), Flushing Financial Corporation,
a Delaware corporation (the “Company”) and Gerard P. Tully, Sr. (“Mr. Tully”).

WITNESSETH:

                              A. Mr. Tully is Chairman of the Board of Directors
of the Bank and Chairman of the Board of Directors of the Company (collectively
referred to as “Chairman”);

                              B. The Bank and Company recognize that Mr. Tully,
as Chairman, devotes substantial time to the business affairs of the Bank and
the Company above and beyond that required of directors; and

                              C. The Bank and the Company desire to have
availability the leadership, advice and counsel of Mr. Tully and the parties
wish to formalize the arrangement whereby Mr. Tully receives compensation for
his additional services as Chairman.

                             NOW, THEREFORE, in consideration of the premises
and of the mutual covenants herein contained, the parties hereto agree as
follows:

                     1.    Term. The term of this Agreement shall commence on
December 1, 2008 and end on November 30, 2009, unless the Agreement is
terminated earlier as provided in Section 7.

                     2.    Services. During the term of this Agreement, Mr.
Tully shall consult with and advise the officers of the Bank and the Company and
their respective Boards concerning the business and financial affairs of the
Bank and Company. Mr. Tully shall be free to exercise his own discretion and
judgment in the performance of such services and with respect to the time,
place, method, and manner of performance, subject to his fiduciary obligations
to the Bank and the Company as a director and Chairman. Mr. Tully is expected
periodically to meet in person and to confer by telephone with Senior Officers,
but shall not be required to perform all of such services on the premises of the
Bank or the Company.

                     3.    Compensation. During the term of this Agreement, the
Bank and the Company will pay Mr. Tully an aggregate fee of $13,333.33 per
month. Payment will be made on the last business day of the month for which the
fee is paid.

                     4.    Expenses. Mr. Tully shall be reimbursed for expenses
reasonable and necessarily incurred by him in connection with the performance of
his services under this Agreement, in accordance with the Bank’s and the
Company’s then applicable polices and procedures (but in no event later than the
last day of the calendar year next following the calendar year in which the
expenses were incurred). Reimbursement of expenses for any calendar year shall
not affect the amount eligible for reimbursement in any other calendar year, and
such reimbursement

--------------------------------------------------------------------------------




may not be exchanged for cash or another benefit. Mr. Tully shall furnish the
Bank and the Company with appropriate documentation required by the Internal
Revenue Code and regulations thereunder or otherwise reasonably required under
the Bank’s and the Company’s policies in connection with such expenses.

                     5.    Independent Contractor Status. Mr. Tully’s services
under this Agreement shall be provided by him as an independent contractor in
his capacity as Chairman. Nothing contained in this Agreement or in the
performance of the services hereunder shall be construed as creating the
relationship of the employer and employee between the Bank or the Company and
Mr. Tully. Mr. Tully understands that he will not be entitled to receive any
insurance or other employee benefits provided by the Bank and the Company to its
employees. The Bank and the Company shall not withhold federal, state of local
taxes with respect to the compensation payable to Mr. Tully under this
Agreement.

                     6.    Termination. This Agreement shall terminate
immediately in the event Mr. Tully ceases to be Chairman. Upon such termination,
Mr. Tully shall be paid any amounts then due under Sections 3 and 4, including
his full monthly fee the month in which the termination occurred without regard
to the day of the month on which it occurred. Notwithstanding the preceding
sentence, in the even Mr. Tully ceases to be Chairman within three months
following a “Change in Control”, as defined in the 1996 Restricted Stock
Incentive Plan of Flushing Financial Corporation, then upon termination of this
Agreement, Mr. Tully shall be paid in one lump sum the amount of the aggregate
fees that Mr. Tully would have earned if he had continued to serve until the end
of the term of this Agreement, either as stated in Section 1 or as later
extended.

                     7.    Entire Agreement; Modifications. This Agreement
supersedes the Agreement between the parties dated as of December 1, 1995, as
amended, and contains the entire understanding between the parties with respect
to the subject matter hereof, and may not be altered, varied, revised, or
amended except by an instrument in writing signed by Mr. Tully, the Bank and the
Company subsequent to the date of this Agreement.

                     8.    Assignment. This Agreement is for the personal
services of Mr. Tully and shall not be assignable by Mr. Tully.

                     IN WITNESS WHEREOF, Mr. Tully, the Bank and the Company
have caused this Agreement to executed as of this 16th day of December, 2008.

 

 

 

FLUSHING SAVINGS BANK, FSB

 

 

 

By: /s/ John R, Buran

 

 

 

FLUSHING FINANCIAL CORPORATION

 

 

 

By: /s/ John R. Buran

 

 

 

/s/ Gerard P. Tully, Sr.

 

Gerard P. Tully, Sr.


--------------------------------------------------------------------------------